Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 09/08/22 is acknowledged.

3.	Claims 38-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/22.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTION

5.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent applications as US patents.
NON-PRIOR ART REJECTIONS

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because 'the target gene amplification product' lacks proper antecedent basis.  Correction is required.

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 34-37 and 50-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon which exists in Nature without significantly more. The claims recite a kit comprising primers and a reagent for performing nucleic acid amplification.  The primers correspond to nucleotide sequences that occur naturally in the human genome, and thus the primers are judicial exceptions.  Amplification reagents such as nucleotides and polymerase also occur in Nature and are also judicial exceptions.  Regarding claims 50-51, these require that a primer comprises a unique nucleic acid barcode, but this does not require modification of a primer such that its sequence does not exist in Nature; broadest reasonable interpretation includes natural sequence in a primer that does not occur in any other primer and thus can be used to distinguish that primer or its amplification product from others.  These judicial exceptions are not integrated into a practical application because merely placing the primer and reagent judicial exceptions in proximity in a kit does not in any way alter the properties and functions of the individual judicial exceptions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no such additional elements are recited.

PRIOR ART REJECTIONS

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Curet et al. (2007) in view of Harro et al. (US 2010/0196896).
Regarding claim 34, Gomez-Curet et al. teaches a primer pair for amplification of a target region of the SMN1 gene, wherein the target region is deleted in a target gene null allele of an SMN1 silent carrier.  This reference also teaches a primer pair for amplification of a reference gene that is not deleted in an SMN1 silent carrier.  This reference also teaches reagents for amplification.  See pages 271-277.
Regarding claim 36, Gomez-Curet et al. teaches CFTR as a reference gene (see Quantitative real-time TaqMan PCR section bridging pages 272-273, and Data analysis section bridging pages 273-274).
Regarding claim 37, Gomez-Curet et al. teaches that the target gene amplification product comprises exon 7 of SMN1 (see pages 272-273).
Gomez-Curet et al. does not teach a kit comprising primers and amplification reagents.
Harro et al. discloses a kit comprising primers and amplification reagents (see paragraph 0054).
Regarding claim 35, the kit of Harro et al. includes buffer, nucleotides, and polymerase.
One of ordinary skill in the art would have been motivated to place the SMN1 and CFTR primers of Gomez-Curet et al. into a kit with common amplification reagents because as indicated by Harro et al., such PCR amplification kits were well known and common knowledge in the art for the convenience of performing PCR amplification reactions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed kits.



11.	Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez-Curet et al. (2007) in view of Harro et al. (US 2010/0196896), and further in view of Bodeau et al. (US 2011/0257031).
These claims are drawn to kits as described and rejected above, wherein a primer comprises a unique nucleic acid barcode.
Neither Gomez-Curet et al. or Harro et al. disclose the use of a primer comprising a unique nucleic acid barcode.
Bodeau et al. discloses the use of a primer comprising a unique nucleic acid barcode, and that providing barcodes in amplification products in this way is advantageous in sequencing the products (see abstract and paragraphs 0034, 0061-0063, and 0087-0089).
 One of ordinary skill in the art would have been motivated to modify the kit as suggested by Gomez-Curet et al. and Harro et al. by using a primer comprising a unique nucleic acid barcode because Bodeau et al. disclosed the advantages of using such a primer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed kits.

	CONCLUSION

	12.	No claims are free of the prior art.

	13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/28/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637